DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-2, 4-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (“Towards Complex Text-to-SQL in Cross-Domain Database with Intermediate Representation”, Applicant’s submitted IDS filed 5/05/2021), hereinafter “Guo”, and in view of Zhong et al. (US 2018/0336198 A1), hereinafter “Zhong”, and further in view of Yadav et al. (US 2021/0019309 A1), hereinafter “Yadav”.  

As per claim 1, Guo teaches a method comprising:
“receiving a natural language question and a database schema” at page 4, Fig. 4;
(Guo teaches receiving a natural language question “Show the book titles and years for all books in descending order by year” and a schema includes table Book club and a plurality of columns such as “Year”, “Book title”)
“generating a serialized question-schema representation from the natural language question and the database schema, 
(Guo teaches generating a schema linking, which is a representation for the question and columns in the schema, by performs a schema linking over a question and a schema. The goal of the schema linking is to recognize the columns and the tables mentioned in a question, and to assign different types to the columns based on how they are mentioned in the question. Incorporating the schema linking can enhance the representations of question and schema. Guo teaches the sequence of spans in the question are concatenated with all the distinct column names in the schema. Each column name is separated with a special token [SEP]) 
“generating, using an encoder and at least one bi-directional long-short term memory (LSTM), question encodings and schema encodings from the serialized question-schema representation” at pages 4-6 and Figs. 7-8;
(Guo teaches using a BERT encoder and a bi-directional LSTM to generate question encodings and schema encoding from the representation)
“generating, using a decoder, an executable query from the question encodings and the schema encoding” page 5, 6, 14, Fig. 7-8.
(Guo teaches using a decoder to generate an executable query from the question encoding and the schema encoding)
	Guo does not explicitly teach “wherein the serialized question-schema representation includes at least one word from the natural language question, and at least one table name of a table in the database schema and at least one field name of a field associated with the table” as claimed. However, Zhong teaches a method translation of natural language queries to database queries including the step of generating one or more input representation comprising a sequence of tokens by concatenating column names from the database schema, the input natural language query, and the vocabulary of the database query language” at [0034]-[0035], [0041]-[0044]. Thus, it would have been obvious to combine Zhong with Guo’s teaching in order to provide a natural language to database query translator which receives the natural language query and the database schema as input and generates a database query that is equivalent to the input natural language query and conforms to the database schema, as suggested by Zhong at [0025].
	Guo and Zhong, as combined, does not teach “generating a set of multiple values from a picklist associated with a field that matches the at least one word in the natural language question, wherein the set of multiple values includes words that match at least one word in the natural language question and at least one value in the picklist; appending the set of multiple values from a picklist to the serialized question-schema representation” as claimed.  However, Yadav teaches a method for mapping natural language to query using a query grammar including the steps of “generating a set of multiple values from a picklist associated with a field that matches the at least one word in the natural language question, wherein the set of multiple values includes words that match at least one word in the natural language question and at least one value in the picklist; appending the set of multiple values from a picklist to the serialized question-schema representation” at [0403], [0408]-[0409]. For example,  Yadav teaches at [0403] that if the question is “revenue by region”, the word region could map to either a “customer region” or a “store region”, and suggests generating a set of multiple values such as “customer region” and “store region” associated with the field “regions” that match the word “region” in the question, and presenting to the user both options to allow the user to make a choice. Yadav also teaches at [0408]-[0409] using a drop-down menu (i.e. “picklist”) to display suggested alternative tokens, which allow a user to select which token should be associated with the fragment. Thus, it would have been obvious to one of ordinary skill in the art to combine Yadav with Guo-Zhong’s teaching in order to allow a user to disambiguate a fragment by prompting the user to select a suggested alternative token form a drop-down menu, as suggested by Yadav at [0408]. 
 
As per claim 2, Guo and Zhong teach the method of claim 1 discussed above. Zhong also teaches: wherein “generating the serialized question-schema representation further comprises: separating the natural language question and the database schema with a separator token; separating each table name in the at least one table name of the table with a table token; and separating each field name in the at least one field name of the field with a field token” at [0034]-[0035], [0041]-[0044].

As per claim 4, Guo and Zhong teach the method of claim 3 discussed above. Zhong also teaches: wherein “the appending further comprises: appending the one or more values after the field name of the field; and separating each value in the one or more values with a value token” at [0034]-[0035], [0041]-[0044].

As per claim 5, Guo and Zhong teach the method of claim 1 discussed above. Guo also teaches: wherein “generating the question encodings further comprises: generating, using the encoder and a first bi-directional LSTM in the at least bi-directional LSTM, base question-schema encoding; and generating, using a second bi-directional LSTM in the at least one bi-directional LSTM a question segment of the base question-schema encodings the question encodings” at pages 4-6, 12-16 and Figs. 7-8.

As per claim 6, Guo and Zhong teach the method of claim 1 discussed above. Guo also teaches: wherein “generating the schema encoding further comprises: generating, using the encoder and a first bi-directional LSTM in the at least one bi-directional LSTM, base question-schema encodings; and generating, using a schema segment of the base question-schema encodings and a projection layer, the schema encodings” at pages 4-6 and Figs. 7-8.

As per claim 7, Guo and Zhong teach the method of claim 6 discussed above. Guo also teaches:  wherein “generating the schema encoding using the schema segment of the base question-schema encoding further comprises: determining, using the projection layer that includes a fusion neural network with a rectifier linear unit, that the schema encodings include the field that corresponds to a primary key” at pages 4-6, 12-16 and Figs. 7-8.

As per claim 8, Guo and Zhong teach the method of claim 6 discussed above. Guo also teaches: wherein “generating the schema encodings using the schema segment of the base question-schema encodings further comprises: determining, using the projection layer that includes a fusion network with a rectifier linear unit, that the schema encodings include the field that corresponds to a foreign key” at pages 4-6, 12-16 and Figs. 7-8.

As per claim 9, Guo and Zhong teach the method of claim 6 discussed above. Guo also teaches:  wherein “generating the schema encodings using the schema segment of the base question-schema encodings further comprises: determining, using the projection layer that includes a fusion neural network with a rectifier linear unit, a data type of the field in the schema encoding” at pages 4-6, 12-16.

As per claim 10, Guo and Zhong teach the method of claim 1 discussed above. Zhong also teaches: wherein “generating the executable query further comprises: selecting, using the decoder, the question encodings and the schema encodings, and an internal state of the decoder, a token from the natural language question, a token from the database schema or a token from a vocabulary for inclusion into the executable query” at [0040]-[0062].

Claims 11-12, 14-20 recite similar limitations as in claims 1-2, 4-10 and are therefore rejected by the same reasons.

Allowable Subject Matter
Claims 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-12, 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
August 5, 2022